            Case 4:19-cv-00483-KGB Document 10 Filed 06/14/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

PARNELL R. MAY                                                                         PLAINTIFF
#72229

v.                               Case No. 4:19-cv-00483-KGB

JEFFERY ALLISON, Detective                                                           DEFENDANT
Pulaski County Sheriff’s Office

                                              ORDER

        Plaintiff Parnell R. May, who is currently an inmate at the Pulaski County Detention

Center, filed a pro se complaint, pursuant to 42 U.S.C. § 1983, against Pulaski County Sheriff’s

Office Detective Jeffery Allison (Dkt. No. 1). Pending before the Court is Mr. May’s motion

for leave to proceed in forma pauperis (Dkt. No. 6).

       I.       In Forma Pauperis Application

       Under the Prison Litigation Reform Act (“PLRA”), a prisoner who is permitted to file a

civil action in forma pauperis still must pay the full statutory filing fee of $350.00. 28 U.S.C.

§ 1915(b)(1). The only question is whether a prisoner will pay the entire filing fee at the initiation

of the proceeding or in installments over a period of time. Ashley v. Dilworth, 147 F.3d 715, 716

(8th Cir. 1998). Even if a prisoner is without assets and unable to pay an initial filing fee, he will

be allowed to proceed with his § 1983 claims, and the filing fee will be collected by the Court in

installments from the prisoner’s inmate trust account. 28 U.S.C. § 1915(b)(4).

       If the prisoner’s case is subsequently dismissed for any reason, including a determination

that it is frivolous, malicious, fails to state a claim, or seeks monetary relief against a defendant

who is immune from such relief, the full amount of the $350.00 filing fee will be collected, and no

portion of this filing fee will be refunded to the prisoner.          See 28 U.S.C. § 1915(b)(1)
           Case 4:19-cv-00483-KGB Document 10 Filed 06/14/21 Page 2 of 6




(“Notwithstanding subsection (a), if a prisoner brings a civil action or files an appeal in forma

pauperis, the prisoner shall be required to pay the full amount of a filing fee.”); see also Jackson

v. N.P. Dodge Realty Co., 173 F. Supp. 2d 951, 952 (D. Neb. 2001) (“The Prison Litigation Reform

Act (PLRA) makes prisoners responsible for their filing fees the moment the prisoner brings a civil

action or files an appeal. Thus, when an application to proceed in forma pauperis (IFP) is filed in

such a case, ‘the only issue is whether the inmate pays the entire fee at the initiation of the

proceeding or over a period of time under an installment plan.’”) (citations omitted) (quoting

Henderson v. Norris, 129 F.3d 481, 483 (8th Cir. 1997)).

       Mr. May has submitted a declaration that makes the showing required by 28 U.S.C.

§ 1915(a) (Dkt. No. 6). Accordingly, Mr. May’s motion to proceed in forma pauperis is granted.

Based on the information contained in Mr. May’s account information sheet, the Court will not

assess an initial partial filing fee. Mr. May will be obligated to make monthly payments in the

amount of 20% of the preceding month’s income credited to Mr. May’s prison trust account each

time the amount in the account exceeds $10.00 until the $350.00 filing fee is fully paid. 28 U.S.C.

§ 1915(b)(2).

       II.      Background

       Public records show Mr. May was scheduled for a July 2018 retrial in the Circuit Court of

Pulaski County, Arkansas, for the murder of Anna Marie Mireles; the first trial in State v. May,

Case No. 60CR-17-169, 1 ended in a mistrial in January 2018. Rather than proceeding to trial,

Mr. May challenged retrial based on double jeopardy. His state-court case is currently set for

retrial in August 2021.



       1
          Information about this case is of public record and may be accessed at:
https://caseinfo.arcourts.gov/cconnect/PROD/public/ck_public_qry_doct.cp_dktrpt_frames?back
to=P&case_id=60CR-17-169&begin_date=&end_date=


                                                 2
          Case 4:19-cv-00483-KGB Document 10 Filed 06/14/21 Page 3 of 6




        In the lawsuit before this Court, Mr. May alleges that Mr. Allison tampered with evidence

in the investigation leading up to the murder charges pending against Mr. May (Dkt. Nos. 1-5).

Mr. May maintains that he was wearing tennis shoes upon his arrest, not brown military boots as

stated in Mr. Allison’s investigative report (Dkt. No. 1 at 1). Mr. May has submitted multiple

documents that he contends support his claim (Dkt. Nos. 2-5). He seeks damages (Dkt. No. 1, at

5).

        III.    Screening

        The PLRA requires federal courts to screen prisoner complaints seeking relief against a

governmental entity, officer, or employee. 28 U.S.C. § 1915A(a). The Court must dismiss a

complaint or portion thereof if the prisoner has raised claims that: (a) are legally frivolous or

malicious; (b) fail to state a claim upon which relief may be granted; or (c) seek monetary relief

from a defendant who is immune from such relief. Id. § 1915A(b). The in forma pauperis statute

also imposes these standards for dismissal. 28 U.S.C. § 1915(e)(2)(B).

        An action is frivolous if “it lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). An action fails to state a claim upon which relief can be

granted if it does not plead “enough facts to state a claim to relief that is plausible on its face.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). In reviewing the sufficiency of a pro

se complaint under the Court’s screening function, the Court must give the complaint the benefit

of a liberal construction. Estelle v. Gamble, 429 U.S. 97, 106 (1976). The Court also must weigh

all factual allegations in favor of the plaintiff, unless the facts alleged are clearly baseless. Denton

v. Hernandez, 504 U.S. 25, 32 (1992). Although pro se complaints are to be liberally construed,

the complaint must allege specific facts sufficient to state a claim. See Martin v. Sargent, 780 F.2d

1334, 1337 (8th Cir. 1985).




                                                   3
             Case 4:19-cv-00483-KGB Document 10 Filed 06/14/21 Page 4 of 6




        IV.      Discussion

        In Younger v. Harris, 401 U.S. 37 (1971), the Supreme Court held that federal courts

should abstain from interfering in ongoing state-court proceedings. The Court explained the

rationale for such abstention as follows:

        [The concept of federalism] represent[s] . . . a system in which there is sensitivity
        to the legitimate interests of both State and National Governments, and in which
        the National Government, anxious though it may be to vindicate and protect federal
        rights and federal interests, always endeavors to do so in ways that will not unduly
        interfere with the legitimate activities of the States.

Id. at 44.

        Accordingly, a federal court should abstain from hearing constitutional claims when:

(1) there is an ongoing state proceeding; (2) the state proceeding implicates important state

interests; and (3) there is an adequate opportunity in the state proceedings to raise the

constitutional challenges. Id. at 43-45; Tony Alamo Christian Ministries v. Selig, 664 F.3d 1245

(8th Cir. 2012); Plouffe v. Ligon, 606 F.3d 890, 893 (8th Cir. 2010). If these three elements

are satisfied, the court should abstain unless it detects “bad faith, harassment, or some other

extraordinary circumstance that would make abstention inappropriate.”            Middlesex County

Ethics Comm’n v. Garden State Bar Ass’n, 457 U.S. 423, 435 (1982). These exceptions, though,

must be narrowly construed.         Aaron v. Target Corp., 357 F.3d 768, 778 (8th Cir. 2004).

“[I]ntervention by federal courts in ongoing state proceedings requires that the ‘circumstances

must be ‘extraordinary’ in the sense of creating an extraordinary pressing need for immediate

federal equitable relief . . . .’” Id., at 779 (internal citation omitted).

        The state criminal proceedings against Mr. May are ongoing. Arkansas clearly has an

important interest in enforcing its criminal laws, and Mr. May is able to raise any constitutional

claims during his state proceedings. Further, Mr. May does not allege, and his complaint does not




                                                     4
            Case 4:19-cv-00483-KGB Document 10 Filed 06/14/21 Page 5 of 6




otherwise indicate, extraordinary circumstances that would warrant federal intervention in the on-

going state-court proceedings. Accordingly, Younger abstention is appropriate. When a plaintiff

seeks damages, as Mr. May does in this action, his case should be stayed under Younger rather

than dismissed. Night Clubs, Inc. v. City of Fort Smith, 163 F.3d 475, 481-82 (8th Cir. 1998).

Accordingly, Mr. May’s case should be stayed and administratively terminated until the criminal

charges against him have been fully resolved, including any appeal.

       V.       Conclusion

       It is therefore ordered that:

       1.       Mr. May’s motion for leave to proceed in forma pauperis is granted (Dkt. No. 6).

       2.       As Mr. May’s present custodian, the Administrator of the Pulaski County Detention

Center, or his designee, or any future custodian, is directed to collect from Mr. May’s institutional

account the $350.00 filing fee by collecting monthly payments equal to 20% of the preceding

month’s income credited to Mr. May’s account each time the amount in the account exceeds

$10.00. The Administrator of the Pulaski County Detention Center, or his designee, or any future

custodian, is further directed to forward the payments to the Clerk of the Court in accordance with

28 U.S.C. § 1915(b)(2), until a total of $350.00 has been collected and forwarded to the Clerk.

The payments also must be clearly identified by the name and number assigned to this action.

       3.       The Clerk of the Court is directed to send a copy of this order to the Administrator

of the Pulaski County Detention Center, 3201 West Roosevelt Road, Little Rock, Arkansas, 72204.

       4.       The Clerk of the Court is directed to stay and administratively terminate this

proceeding pending final disposition of Mr. May’s criminal charges.




                                                 5
            Case 4:19-cv-00483-KGB Document 10 Filed 06/14/21 Page 6 of 6




       5.       This case is subject to reopening upon Mr. May’s filing of a motion to reopen the

case after such final disposition of his criminal charges. Mr. May may file a motion that references

this case and the case number, after the final disposition of his criminal charges.

       6.       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order would not be taken in good faith.

       So ordered this 14th day of June, 2021.



                                                     ________________________
                                                      Kristine G. Baker
                                                     United States District Judge




                                                 6
